DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuboyama et al. (U.S. Patent Application Publication 20120274737).
Regarding claim 1, Kuboyama et al. discloses a display system comprising: a shooting unit configured to shoot a periphery of a vehicle (Fig. 1. – camera 1; paragraph [0041] – a camera 1 (1A) is provided so that the optical axis thereof faces downward below a door mirror 11 on the passenger ; a display unit configured to display an image shot by the shooting unit (Fig. 1 – monitor 3; paragraph [0040] – a monitor 3 corresponding to the display device of the present invention is provided in the vicinity of the occupant’s seat – the monitor 3 has a display unit 31 and an instruction input unit 33); and a display control unit configured to switch a display mode of display in the display unit between a first display mode for displaying a first display region and a second display mode for displaying a second display region that is different from the first display region (Figs. 1-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form), wherein when the display mode is switched to the second display mode in a state in which a display range of the display unit has been adjusted in the first display mode, the display control unit displays the second display region regardless of the adjustment of the display range (Figs. 3-11; paragraph [0044] – the display .
Regarding claim 2, Kuboyama et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the second display region is a wide-angle display region relative to the first display region, and the display control unit resets the adjustment of the display range, and displays the second display region based on a default display range (Figs. 3-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form).
Regarding claim 3, Kuboyama et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein an amount by which the display range in the second display region can be adjusted is smaller than an amount by which the display range in the first display region can be adjusted (Figs. 3-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form – the wide-angle display only has one option, the preset range).
Regarding claim 4, Kuboyama et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the adjustment of the display range by the display unit is performed when a user operation has been received (Figs. 3-11; paragraph [0048] – the controller 8 receives instructions for switching display data from the touch panel as the instruction input unit 33, or otherwise receives input from various input means, including input means that are not shown, and is a functional unit for controlling the various functional units of the ECU 2; paragraphs [0049]-[0060] – the user can switch back and forth between the wide-angle imaging data and the enlarged forms).
5, Kuboyama et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the display system further comprises a first storage unit configured to store, when the display range has been adjusted in the first display mode, the adjusted display range, wherein when the display mode is switched from the first display mode to the second display mode, and then to the first display mode, the display control unit displays the first display region based on the adjusted display range stored in the first storage unit (Figs. 3-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form – the wide-angle display only has one option, the preset range; paragraph [0048] – the controller 8 receives instructions for switching display data from the touch panel as the instruction input unit 33, or otherwise receives input from various input means, including input means that are not shown, and is a functional unit for controlling the various functional units of the ECU 2; paragraphs [0049]-[0060] – the user can switch back and forth between the wide-angle imaging data and the enlarged forms – the preset ranges are stored and when the user wants to switch between the wide-angle .
Regarding claim 6, Kuboyama et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the display system further comprises a second storage unit configured to store, when the display range has been adjusted in the second display mode, the adjusted display range, wherein when the display mode is switched from the second display mode to the first display mode, and then to the second display mode, the display control unit displays the second display region based on the adjusted display range stored in the second storage unit (Figs. 3-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form – the wide-angle display only has one option, the preset range; paragraph [0048] – the controller 8 receives instructions for switching display data from the touch panel as the instruction input unit 33, or otherwise receives input from various input means, including input means that are not shown, and is a functional unit for controlling the various functional units of the ECU 2; paragraphs [0049]-[0060] – the user .
Regarding claim 7, Kuboyama et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the shooting unit is configured to shoot side-rearward of the vehicle (Figs. 1 and 3-11).
Regarding claim 8, Kuboyama et al. discloses a vehicle control apparatus comprising: a traveling control unit that is to be mounted in a vehicle and is configured to control traveling of the vehicle (Figs. 1 and 2); a shooting unit that is controlled by the traveling control unit, and is configured to shoot a periphery of the vehicle (Fig. 1. – camera 1; paragraph [0041] – a camera 1 (1A) is provided so that the optical axis thereof faces downward below a door mirror 11 on the passenger side of the vehicle 10 as an imaging device for capturing a view of the vehicle periphery – the camera 1 is a wide-angle camera and has an imaging range (see Fig. 3) from the front end to the rear end side surface of the vehicle 10); a display unit configured to display an image shot by the shooting unit (Fig. 1 – monitor 3; paragraph [0040] – a monitor 3 corresponding to the display device of the present invention is provided in the vicinity of the occupant’s seat – the monitor 3 has a display unit 31 and an instruction input unit 33); and a display control unit configured to switch the display mode of display in the display unit between a first display mode for displaying a first display region and a second display mode for displaying a second display region that is different from the first display region (Figs. 1-11; paragraph [0044] – the display data can undergo two , wherein when a display mode is switched to the second display mode in a state in which the display range of the display unit has been adjusted in the first display mode, the display control unit displays the second display region regardless of the adjustment of the display range (Figs. 3-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form).
Regarding claim 9, Kuboyama et al. discloses a display control method that is executed in a display system including: a shooting unit configured to shoot a periphery of a vehicle (Fig. 1. – camera 1; paragraph [0041] – a camera 1 (1A) is provided so that the optical axis thereof faces downward below ; and a display unit configured to display an image shot by the shooting unit (Fig. 1 – monitor 3; paragraph [0040] – a monitor 3 corresponding to the display device of the present invention is provided in the vicinity of the occupant’s seat – the monitor 3 has a display unit 31 and an instruction input unit 33), the display control method comprising: switching the display mode of display in the display unit between a first display mode for displaying a first display region and a second display mode for displaying a second display region that is different from the first display region (Figs. 1-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form), and displaying, when a display mode is switched to the second display mode in a state in which the display range of the display unit has been adjusted in the first display mode, the second display region regardless of the adjustment of the display range (Figs. 3-11; paragraph [0044] – the display .
Regarding claim 10, Kuboyama et al. discloses a display control method that is executed in a vehicle control apparatus including: a traveling control unit that is to be mounted in a vehicle and configured to control traveling of the vehicle (Figs. 1 and 2); a shooting unit that is controlled by the traveling control unit, and is configured to shoot a periphery of the vehicle (Fig. 1. – camera 1; paragraph [0041] – a camera 1 (1A) is provided so that the optical axis thereof faces downward below a door mirror 11 on the passenger side of the vehicle 10 as an imaging device for capturing a view of the vehicle periphery – the camera 1 is a wide-angle camera and has an imaging range (see Fig. 3) from the front end to the rear end side surface of the vehicle 10); and a display unit configured to display an image shot by the shooting unit (Fig. 1 – monitor 3; paragraph [0040] – a monitor 3 corresponding to the display device of the present invention is provided in the vicinity of the occupant’s seat – the monitor 3 has a display unit 31 and an instruction input unit 33), the display control method comprising: switching the display mode of display in the display unit between a first display mode for displaying a first display region and a second display mode for displaying a second display region that is different from the first display region (Figs. 1-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form), and displaying, when a display mode is switched to the second display mode in a state in which the display range of the display unit has been adjusted in the first display mode, the second display region regardless of the adjustment of the display range (Figs. 3-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form).
11, Kuboyama et al. discloses a non-transitory computer-readable storage medium storing a program causing a computer to operate to: switch a display mode for displaying an image of a periphery of a vehicle shot by a shooting unit in a display unit between a first display mode for displaying a first display region and a second display mode for displaying a second display region that is different from the first display region (Figs. 1-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle imaging data is displayed in the wide-angle display on the monitor 3, and an image obtained by enlarging a portion of the wide-angle imaging data is displayed in enlarged form); and display, when a display mode is switched to the second display mode in a state in which the display range of the display unit has been adjusted in the first display mode, the second display region regardless of the adjustment of the display range (Figs. 3-11; paragraph [0044] – the display data can undergo two general types of conversion processes – one conversion process is used for converting substantially all of the wide-angle imaging data into wide-angle display data – the second conversion process is used for converting partial data in a preset range of the wide-angle imaging data into wide-angle display data – therefore, an image having the same field of view as the wide-angle .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
March 26, 2021